Order
PER CURIAM:
Johnathan McCune pled guilty to one count of first-degree statutory rape with a child under twelve, section 566.032, RSMo 2000, and one count of child abuse, section *99568.060, RSMo 2000, pursuant to a plea agreement. He was sentenced in accordance with that agreement to concurrent terms of thirteen years and five years, respectively. He thereafter filed a Rule 24.035 motion for post-conviction relief, raising various claims of ineffective assistance of counsel. The motion court held an evidentiary hearing and then issued findings of fact and conclusions of law denying McCune’s motion. We affirm. Rule 84.16(b).